 116DECISIONS OF. NATIONAL -LABOR RELATIONS BOARD•Washington Gas Light Company and InternationalUnion of Gas Workers. Case 5---CA-1205,2.•7 December 1984-;s•_'DECISION AND'OILDERrBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNIS • †On 17 December 1980 -Administrative LawJudge James L. Rose, issued the attached decision.The General Counsel _and the-Charging Party_ filedexceptiOns and supporting briefs. The Respondentfiled dross-exceptions and the Charging. Party fileda\brief in response to the Respondent's cross-excep-tions.'•"... ,The National Labor Relations Board has-delegat-,ed .•its;_authority in this proceeding to ,a three-member panel.:,• •The Board has considered the decision and herecord in light of the exceptions and briefs and hasdecided 'to affirm the judge's rulings; findings, and•conclusions only 'to" the extent consistent with thisDecision and-Order.'-case concern whether the Respondent vio-lated Section-8(a)(5) and (1) of the Act by refusing-to furnish the Union with employees' disciplinary'records which the ;Union requested in preparation-for an,arbitration hearing concerning the dischargeof-employee Howard Smith. The judge found noviolation-. We disagree..0n: 26 "September. ,1979 .Smith had two drinksprior-†'to ,reporting to work. He refused. his 'fore-man's order to take a blood test and a urinalysis,pursuant to:-the Respondent's policy. -Fle- was dis-charged, and he subsequently. filed a grievance.,Approximately a week prior to the arbitration•hearing,1 the Union 'learned that four employees inthe, past had been _disciplined, but _ not discharged,•for 'being -intoxicated. Consequently,. it requestedthat the Respondent furnish it with "All records ofdisciPlinary action, relating to the following 'em-plOyees or- former employees: Philip Gore; Clar-ence 1Fullen G'eOrge -Tharnngton, and 'Satter-white." (Fullen 'and Gore were no longer emplciy-ees.) The .Respondent's attorney replied that em-ployee files were 'confidential and .thatits practice"-.was not to release information from the file with-.'out employee cOnserit. He -suggested that the-Union-contact the 'four people and ask thenn to reviewtheir files with the Union. Alternatively, the Unioncould have the individuals sign a written release orcall 'the 'personnel department, identify 'themselves,and give an .oral 'release' authorizing the Union toThe Union's request for oral argument is denied as the record andthe briefs adequately present the Issues and positions of the parties273 NLRB No. 20,look at,The file, The Union's attorney.,rejecte.d theRespond.ent's proposed alternatives.† because, it†claimed an unqualified right, to _the information re-quested. The disciplinary records were never_ fur--nished. Ultimately, the arbitrator ordered Smith re-instated. - • '•- •- The judge-found that the disciplinary .records re--:quested-•.by the Union were' relevant to the', issue in'arbitration of whether Smith had been- treated dis-parately from other employees whohad- been disci-,, plined,,for _being intoxicated. Relying, on ,,rationaleof the Supreme Court in NER:13 'v. Deb-0 Edison.‚Co 446-U.S..301,(l97,9), however, the judge fostindreasonable, the Respondent s..position. that the em files weie. confidential.,in,their.entirety. In particular, he noted ..that,-sorne of, thefiles contained :medical repOrts'cOnCerning,intoxica-tion or explaining lengthY 'ab-sences ,frorneHaving ,accepted the, legitimacy .orthe ReSpond-ent's. confidentiality claim, the judge f‡nrid=that,theRespondent reasonably. refused to release' any pOr-tion of a-perSonnel.file to the Union withOut the "in-dividual's consent. Noting.' that 'the Unit* had not,-.••stated why the RespOndefit's conditional offer..-•'could not Meet its needs, the judge recommended•,.dismissing  the complaint in its entii-ety.,,•,It, has.•long been held that ,,an enip- loyer 'liiis anobligation to ,. provide a union with ;.information,which is reasonably necessaryfOr...the .urriOn!s., per-formance Of its :representative duties, inatrding'the•proCessing of grievances.2 The? teSt for the' Union's.need for the information is whether the information,_sought is probably. Cr potentially relevant- to...theexecution of:those statutory cluties.3' .agree With,the jUdge's finding that the information requestedby the Union here was relevant to the handling:OfSmithls, grievance-The Supreme Court .held in Detroit Edison, how-..ever,_that-a,union's,interest inprguably releyant,in-,. formation does not always predominate? Over., all•.other,interes,ts. Rather, the court indicated thattermining the employer's dutytO supply such infor-mation when it is assertedly cOnfidential.reqUireS abalancing of the uniOWS.-. need ,for, the informationagainst the legitimate and†suhstantial:Fonfidentialityinterests..of,the employer.' The party asserting- theclaim, of. confidentiality has the bUrclen Of,procifg;We find that the Respondent†basjailecl,to,provethat its general corifidentiality,,clatin ,Nrith-,respeci to, all _matenal†in. employee personnel files Outeighsthe Union's need for the inform-anon' -requested2. NLRB v 'Truitt Mfg Co ,: 351 U S'149 (1956).-poubarni,Sheet Metal,•243 NLRB 821 (1979)C • n-=NLRB v Acme Industrzal.Co ,385 U S•;432 (1967) ,-e '14. E g , Pfizer, Inc , 268 NLRB 916 (1984)…, r5 McDonnell Douglas Corp , 224 NLRB 881,' 890 (1976) WASHINGTON GAS LIGHT CO r-here. There is no evidence of a clear past practiceor policy of confidentiality to support-that-claim.The Respondent has neiler informed the employeesthat their files were confidential; the emplbyeeshave not requested 'a confidentiality' policy. TheRespondent's own officials had free aCcess;th thefiles, and they freely disclosed to the Union certaindisciplinary information subsequently. -recorded inthe files. Finally,- the Board has recognized that thenormal practice in-private arbitration is to compareemployee work 'records in deciding whether con-tested discipline 'wasdiscriminatory.6 Consequent-ly, this case is fundamentally different from DetroitEdison, where- the einployer had promised the em-ployees that the information - 'requested- wouldremain private.7 Further, even assuming that theRespondent had a confidentiality plan, the Boardhas repeatedly rejected the blanket confidentialityclaims as an inadequate defense for an employer'sper se refusal to furnish any information, from anemployee's file.8 There must be , a7 more specific' demonstration of a confidential intere'st in the par-ticular inforination requested.The Respondent 'raised a more limitedconliden-tialilty :defense foi the first time at the Board hear-ing. It maintained that it could not unconditionallyturn over,, the disciplinary records to' the Union be-cause they contained references -to medical prob-lems such as 'alcoholismit as well as a recommenda-tion for an employee to 'S'eek Counselitig for alco-holism. In response, the Union has disclaimed, anyinterest in securing medical information: Itsired records relating -to "the level of discipline im-posed on the four. individuals."..."The Board has found the identity of individualswho suffer from medical disorders to be cOnfiden-tia1.6. From examining the disciplinary records in-` trOduced at the hearing with the individual namesdeleted,- however, it is evident that' not all of therequested disciplinary records contained referencesto medical problems. The possibility that the -fur-nishing- of the disciplinary records may includesome references 'to ' a ' medical problem, does notexcuse the Respondent' from complying: with therequest to the extent that it includes infOrmation:asto Which an .adequate defense has not been-IPlizer,,Inc, supra at 918-919,.This case-is likewise distinguishable from New Jersey Bell TelephoneCo '1, NLRB, 720 F 2d 78-9 (3d Cir 1983) There, the court found that anirriployer had lawfully refused, on the basis of an established employeeconfidentiality plan and the lack of written consent of the, employee In-rived, to hand over highly personal and sensitive absence and ,tardiness.records8 E g, Sour&estern Bell' Telephorie'Co: 251 NLRB 612 (140), -Fawcett"Printing Corp ,'201 NLRB 964 (1973)''-, 9 Johns-Manwlle Sales Cor`p , 252 NLRB 368 (1980), ;raised. •. The- Respondent. breached_ its collective-- bargaining - obligatiOn,. when, ,it,.refirsed to ,- providethe Union with the disciplinary, records requested,at least to the extent that theyclid not contain- ref-- erences to medical -probleins,-A'Ccordingly, we. findthat the Respondent violated .Section. 8(a)(5) and-(1) of the Act. 44†i+.THE- REMEDYHaving found that the Respondent, engaged in-, unfair labor practices, we shall recommend that itbe ordered to 'cease and desist-therefrom and 'that ittake certain affirmative action .neceSsary to- effectu-ate the policies of the Act._, We shall, inter alia(rrequiiie the Respondent tofurnish the Union, on . request, . the disciplinaryrecords of emplOyees Orfortner employees, Philip -Gore, Clarence, Fulien, :GeOrge Tharrington, arid -Satterwhite to,sthe _extent, the ,records .do _not in-'medicalmedical information.†- 'ORDER'The National- Labor, Relations Board, order thatthe Respondent, Washington Gas Light Company,Washington, its Officers, 'agents, successors,and assigns:- shall1: Cease' anci desist-(a)Refusing to bargain collectively with Interna-tional Union of qg Worker‡-bY refusing to furnishthe-requefted disbiplinarY iec-Ords 'of employees orformer-emploYee‡' Philip. bore, 'Clarence 'Fullen,:George Tharriiiifon,, and Satterwhite'fo the' extent'thafrecords do -n, OthiClude'indlyidual medicalinformation. `…(b)In any like or …related mariner interferingwith; restraining; 'Or coei-CiiieemPlOyee in the ex-ercise of the rights, guaranteed them by Section 7of the Act.2. Take the,following. affirmative action which is, necessary to,effectuate.thepolicies_of the Act.,(a), On_ request ,fiirnfsh.,the,,LJnion the requesteddisciplinary records-,of. employees; or former.,em-. ,ployees-. -Philip :;GOre…-..Clarence -Fullen,. GeorgeTharringtort, anth.Satterwhite to the extent' that- such 'records dO;'nOt inClude 'individual medical in-forinaticin.' —',-` (b) Nist. at ifeoffiCe`COpies-of the'attached`nliticemarked .."Appendix,"1. ,Copies of the notice; on'9 Minnesota Mining -tt Mfg Lo, 261 NLRB 27 (1982),"enfd 711 F2d348 (DC Cir 198,3), Fawcett Printing.Corp , 201 Ni_lq 964, (1973)'" IbaSmuch as the Union" 'ffas ,neNier 'sOught 'the 'confidential medicalInformation, we shall order, the ResPondent to furnish the Union the dm-' ciplinary records with ,the 'Medical inforbiation deleted12 If this Order is enforced by,a Judgment of,,a. United States Court ofAppeal tbe ord in 'the-notice'rebdirig "Poited bY`Orde'r orthe Na-',tional'LU'bor RelationS' -"Posted' PiirsuaVto -a-Judgment:of the United States Court of Appeals-EnfoiCing,an,Order orthelslation-al Labor. Relations Board.",.1.…1.†• 118DECISIONS OF NATIONAL LABOR' RELATIONS BOARDfoims provided by 'the' kRegional Director forRegion 5, 'after being signed by-the Respondent'sauthorized' representa&e, shall be posted by the- Respondent' immediately upon receipt and- main-tained fig' '60. consecutive .days in conspicuousplaces including all -places where notices to em-ployees are customarily posted Reasonable' 'stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material. •. 't(c) Notify the. Regional .'Director in writingwithin 20 days from' the date of this Order whatsteps the Respondent has taken 'to complyAPPENDIX,' NOTICE'TO EMPLOYEESPOSTED BY ORDER OF THE,, NATIONAL LABOR RELATIONS BOARDAn Agency of die Uinted States' Government,,The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to pcist †hd abide by this noticeWE WILL NOT in, aily like or 'related mannerinterfere with, restrain, or coerce ,employ‡es in theexercise of the rights guaranteed 'them by Section 7. of the Act ,f •IWE.WILL on request furnish, International Unionof .Gas Workers the :requested disciplmarSi recordsOf employees oi former ,einifloyees Philip Gore,Clarence Fullen, GeorgeeTharnngton, and Satter-white to the extent that such records, do not in-clude individual medical informationWASHINGTON GAS LIGHT COMPANYSTATEMENT OF THE .CASE.JAME; L ROSE, Adinnustrativi"Law - Judge Thismatter 'was tried before me on October 21, 1980, atWashington, D C, upon' the General Counsel's complaint-which alleges that the Respondent.. vidlated Section8(a)(5) of the National Labor Relations Act by refusingto' turn over, to the—Charging Party certain personnelrecords of employees and former employees Re-spondent denied, that it has committed any unfair laborpractices--ft-On the record' as a whole, including briefs and argu-ments of the General Counsel, I make the following• FINDINGS OF FACT.AND:CONCLUSIOHS ()FLAW-f! JURISDICTION., ,—The Respondent; WAshinitbn, gai Light Company, isa corporation organized under the laws Of, the Diitnct ofColumbia, and is, engaged,-in the operation of a publicutility, supplying natural gas to customers in the -Wash-inexcess of $250,000 in gross revenues and annually pur-chases and receives goods and services valued in excessof $50,000 directly from points outside the District ofColumbia The Respondent admits, and I find, that it isan employer engaged in interstate commerce within themeaning of Section 2(2), (6), and (7) of the ActII THE LABOR ORGANIZATION INVOLVEDThe International Union of Gas Workers (the Unionor the Charging Party) for many years has representedthe Respondent's production employees and has negotiat-ed successive collective-bargaining agreements The onein effect when the events here occurred was from June1, 1979, to May 31, 1980 It is admitted and I find thatthe Union is a labor organization within the meaning ofSection '2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA Background FactsOn September 26, 1979, employee Howard L Smithwas discharged for being under the influence of alcoholBriefly, Smith had two drinks of vodka prior to report-ing to work on the morning of September 26, and ap-peared to his foreman to be under the influence Thus,pursuant to the established procedure in such matters,the foreman ordered Smith to a medical laboratory totake a blood test and urinalysis Smith refused to do sowhich,% according to the Company, was tantamount to anadmission of being intoxicated Following an extendedaltercation he was dismissed An arbitrator concludedthat the discharge was unreasonable, that company offi-cials had led Smith to believe his refusal to take the labtests would result only in a 10-day suspension Further,when 'Smith was advised that he was being terminated,he agreed to take the tests, but the Company then re-fused to let him Accordingly, the arbitrator sustainedthe grievance, ordering the discharge reduced to a 10-day suspensionAbout a week prior to the date set for the arbitrationhearing, the Union's attorney requested four items fromthe Respondent, including "An records of disciplinaryaCtion relating to the following employees or former em-ployees Philip Gore, Clarence Fullen, George Tharrmg-ton,-and Satterwhite"The Respondent refused to furnish this-material, takingthe position that the personnel files of employees areconfidential— and their contents will not be released to athird party However, Paul Ford, an attorney with theRespondent, did advise the Union that the individuals inquestion were at liberty to review their own files andcould bring along anyone they wished Ford suggestedtwo other alternatives that the individual sign a writtenrelease authorizing Whoever to look at his file, or the in-dividual could just call the personnel department, identi-fy himself appropriately, and give an oral releaseGary Lieber, counsel for the Union, rejected theseproposals by Ford, contending that the Union had an ab-solute right to this information inasmuch as the discipli-nary actions against these four were relevant to the WASHINGTON GAS LIGHT CO119Union's defense of the Smith discharge. The Union hadbeen advised that each had been disciplined, but not dis-charged, for intoxication. Lieber testified:That. is the way he [Ford] did offer to make them[the disciplinary records] available; through theUnion's obtaining a waiver from the employeeswhich I indicated was unacceptable. Particularly, atthat late date, .but at any event unacceptable.B. Analysis and Concluding FindingsCiting NLRB v. Acme Industrial Co., 385 U.S 432(1967), the General Counsel contends that the Respond-ent's refusal to give the Union this material was a. breachof its bargaining obligations inasmuch as it was "poten-tially relevant and useful to the representative in process-ing grievances under the contractually established griev-ance procedure."The Respondent argues that the Union does riot havean absolute right to look at the personnel files of employ-ees; that the contents of employees' personnel files areconfidential; and that its offer to release the informationconditioned on the individual's consent was not unlaw-ful The Respondent relies on Detroit Edison Co. v.NLRB, 440 U.S. 301 (1979). I agree with the Respond-ent.It should first be noted that the material requested bythe Union was clearly relevant to one of the materialissues in the Smith grievance•whether he had beentreated disparately from others disciplined for intoxica-tion. Indeed, excerpts from the personnel files of the fourindividuals named (offered in evidence with the namesexcised) show that one or more. of them had in fact beendisciplined but not discharged for intoxication, and onehad declined to take the lab testsIn preparing for arbitration, counsel for the Unionlearned that the four individuals named in his demandhad been disciplined for intoxication. Thus it was impor-tant to have records which show how the Company, per-ceived these instances (as distinguished from the individ-ual's recollection of what happened) in order to establishthat Smith had been treated disparately. While the Unionmay have had no firm idea concerning the nature of thedisciplines for intoxication, there is nothing in the recordto indicate that the request of this particular material wasnot made in good faith Again, as the material itselfshows, such was clearly relevant to issues in the arbitra-tion proceeding. Accordingly, ,the Union would be enti-tled to have access to this information in order to per-form its duty as the representative of employees, includ-ing Smith.However, the Union and the General Counsel argue,in effect, that having established the relevancy of the ma-terial, the Union has an unfettered right to it•that otherconsiderations, such as the confidentiality of one's per-sonnel file, must yield. It is on this point, I conclude, theSupreme Court's decision in Detroit Edison is controllingSpecifically, Ford stated that the Respondent wouldrelease the information with consent of the employee inquestion 1 Indeed, mindful that the arbitration hearingwas imminent when the demand was made, Ford toldLieber that the consents need not be, in writing•that anoral communication to the personnel office with somekind of identification would suffice.The Company's position that personnel files are confi-dential is, I believe, reasonable Personnel files containinformation of a sensitive nature. For instance, some ofthe material demanded by the Union relating to disci-pline include medical reports establishing why the indi-vidual in question had been absent for a prolongedperiod, as well as medical reports concerning intoxica-tion In short, that the Respondent treated employees'personnel files, including those portions relating to disci-pline, as confidential is certainly not unreasonableHence, it was not unreasonable for the Respondent notto release any portion of a personnel file to the Unionwithout the employee's consent. This was "unaccept-able" although no reason was given why the Unioncould not or would not seek the consent of the individ-uals named in the demand letter There is no evidencethat the Union sought to obtain consents.In any event, as the Supreme Court said in DetroitEdison, 440 U.S. 301, 317-318 (1979), with regard to testscores which the company there claimed to be confiden-tial:Nevertheless we agree with the Company that itswillingness to disclose these scores only on receiptof consents from the examinees satisfied its statutoryobligations under Section 8(a)(5).The Board's position appears to rest on the prOp-†salon that union ‡interests in arguably relevant in-formation must always predominate over all otherinterests, however legitimate. But such an absoluterule has never been established, and we decline toadopt such a rule here There are situations inwhich an employer's conditional offer to disclosemay be warranted. This we believe is oneHere no reason was advanced why the Company'sconditional offer to furnish the requested material wouldnot have met the needs of the Union Thus, on the factshere, I conclude that the Respondent did not violate itsobligations under Section 8(a)(5)[Recommended Order for dismissal omitted from pub-lication.]-' Two of the named individuals were no longer employees at the timethe request was made, however, there was no showing that the Unioncould not find them in order to obtain their consent or that the Unioneven tried